DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (US 2019/0373166) hereinafter “Jia” in view of Liu (US 20180240851) hereinafter “Liu”.
Regarding claim 1, Fig. 8 of Jia teaches an electroluminescent display panel (Paragraph 0004), comprising: a first region and a second region (Paragraph 0004), the first region comprising a plurality of first pixels (Items 211)  each comprising a plurality of first type subpixels (Any of Items R, G or B) and at least one second type subpixel (Item 2111); and the second region comprising a plurality of second pixels (Items 221) each comprising a plurality of first type subpixels (Any of Items R, G or B), the second type subpixel (Item 2111) being configured to be light-transmitting and non-light-transmitting in an image acquisition state and in an image display state, respectively (Paragraph 0082).
Jia does not teach where the first region comprises a plurality of first sub-regions, arrangement positions of second type subpixels in first pixels in the same first sub-region are the same, and arrangement positions of second type subpixels in first pixels in different first sub-regions are different from each other.
Fig. 5 of Liu teaches a an image transceiving device where a first region (Combination of Items 60, 70, 80 and 90) comprises a plurality of first sub-regions (Items 60, 70, 80 and 90, respectively), arrangement positions (Top Right of the pixel unit) of light receiving portions of the pixel (Items 64) in first pixels in the same first sub-region are the same, and arrangement positions (Bottom Right of the pixel unit) of the light receiving portions of the pixel (Items 64) in first pixels in different first sub-regions are different from each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first region comprises a plurality of first sub-regions, arrangement positions of second type subpixels in first pixels in the same first sub-region are the same, and arrangement positions of second type subpixels in first pixels in different first sub-regions are different from each other because it yields an image sensing device having relatively high sensitivity (Liu Paragraph 0005).
Regarding claim 6, the combination of Jia and Liu teaches all of the elements of the claimed invention as stated above.
Jia does not teach where arrangement of the plurality of first sub-regions is the same as arrangement of subpixels in the first pixels.
Fig. 5 of Liu further teaches where arrangement of the plurality of first sub-regions (Items 60, 70, 80 and 90, respectively) in a light transceiving region is the same as arrangement of subpixels in the first pixels (Combination of Items 61-64) in a light transceiving region.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the arrangement of the plurality of first sub-regions be the same as arrangement of subpixels in the first pixels because it yields an image sensing device having relatively high sensitivity (Liu Paragraph 0005).
Regarding claim 7, Fig. 8 of Jia teaches a display apparatus, comprising: an electroluminescent display panel (Item 2) and an image acquisition component (Item 3) located on a back surface of the electroluminescent display panel (Paragraph 0004); wherein the electroluminescent display panel (Item 2) comprising: a first region and a second region (Paragraph 0004), the first region comprising a plurality of first pixels (Items 211) each comprising a plurality of first type subpixels (Any of Items R, G or B) and at least one second type subpixel (Item 2111); and the second region comprising a plurality of second pixels (Items 221) each comprising a plurality of first type subpixels (Any of Items R, G or B), the second type subpixel (Item 2111) being configured to be light-transmitting and non-light-transmitting in an image acquisition state and in an image display state, respectively (Paragraph 0082); and wherein the image acquisition component (Item 3) being disposed corresponding to the first region and configured to acquire, during image acquisition, a plurality of images at different positions of the first region (Paragraph 0055), and combine the plurality of images into a complete target image (Paragraph 0086). 
Jia does not teach where the first region comprises a plurality of first sub-regions, arrangement positions of second type subpixels in first pixels in the same first sub-region are the same, and arrangement positions of second type subpixels in first pixels in different first sub-regions are different from each other.
Fig. 5 of Liu teaches a an image transceiving device where a first region (Combination of Items 60, 70, 80 and 90) comprises a plurality of first sub-regions (Items 60, 70, 80 and 90, respectively), arrangement positions (Top Right of the pixel unit) of light receiving portions of the pixel (Items 64) in first pixels in the same first sub-region are the same, and arrangement positions (Bottom Right of the pixel unit) of the light receiving portions of the pixel (Items 64) in first pixels in different first sub-regions are different from each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first region comprises a plurality of first sub-regions, arrangement positions of second type subpixels in first pixels in the same first sub-region are the same, and arrangement positions of second type subpixels in first pixels in different first sub-regions are different from each other because it yields an image sensing device having relatively high sensitivity (Liu Paragraph 0005).
Regarding claim 11, the combination of Jia and Liu teaches all of the elements of the claimed invention as stated above.
Jia does not teach where the image acquisition component comprises: a plurality of sub-image acquisition units each provided corresponding to each of the first sub-regions; the acquiring a plurality of images at different positions of the first region by the image acquisition component comprises: acquiring, by each of the sub-image acquisition units, light passing through second type subpixels in a corresponding first sub-region.
Fig. 5 of Liu teaches a an image transceiving device where the image acquisition component comprises: a plurality of sub-image acquisition units (Items 64) each provided corresponding to each of the first sub-regions; the acquiring a plurality of images at different positions of the first region by the image acquisition component comprises: acquiring, by each of the sub-image acquisition units, light passing through the light receiving portions of the pixel in a corresponding first sub-region (Paragraph 0022).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the image acquisition component comprises: a plurality of sub-image acquisition units each provided corresponding to each of the first sub-regions; the acquiring a plurality of images at different positions of the first region by the image acquisition component comprises: acquiring, by each of the sub-image acquisition units, light passing through second type subpixels in a corresponding first sub-region because it yields an image sensing device having relatively high sensitivity (Liu Paragraph 0005).
Regarding claim 12, the combination of Jia and Liu teaches all of the elements of the claimed invention as stated above.
Jia does not teach where arrangement of the plurality of first sub-regions is the same as arrangement of subpixels in the first pixels.
Fig. 5 of Liu further teaches where arrangement of the plurality of first sub-regions (Items 60, 70, 80 and 90, respectively) in a light transceiving region is the same as arrangement of subpixels in the first pixels (Combination of Items 61-64) in a light transceiving region.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the arrangement of the plurality of first sub-regions be the same as arrangement of subpixels in the first pixels because it yields an image sensing device having relatively high sensitivity (Liu Paragraph 0005).
Regarding claim 13, Jia further teaches where the image acquisition component (Item 3) is configured to move, during image acquisition, in the first region to acquire light passing through second type subpixels (Items 2111) at different positions of the first region (Paragraph 0055). 
Regarding claim 14, Fig. 8 of Jia teaches an image acquisition method for a display apparatus, the display apparatus comprising: an electroluminescent display panel (Item 2) and an image acquisition component (Item 3) located on a back surface of the electroluminescent display panel (Item 2); the electroluminescent display panel (Item 2) comprising: a first region and a second region (Paragraph 0004), the first region comprising a plurality of first pixels (Items 211) each comprising a plurality of first type subpixels (Any of Items R, G or B) and at least one second type subpixel (Item 2111); and the second region comprising a plurality of second pixels (Items 221) each comprising a plurality of first type subpixels (Any of Items R, G or B); the image acquisition component (Item 3) being disposed corresponding to the first region; the image acquisition method comprising: controlling, during image acquisition, second type subpixels (Items 2111) in the first region of the electroluminescent display panel to be in a light-transmitting state (Paragraph 0082); and acquiring a plurality of images at different positions of the first region (Paragraph 0055) by the image acquisition component (Item 3), and combining the plurality of images into a complete target image (Paragraph 0055).
Jia does not teach where the first region comprises a plurality of first sub-regions, arrangement positions of second type subpixels in first pixels in the same first sub-region are the same, and arrangement positions of second type subpixels in first pixels in different first sub-regions are different from each other.
Fig. 5 of Liu teaches a an image transceiving device where a first region (Combination of Items 60, 70, 80 and 90) comprises a plurality of first sub-regions (Items 60, 70, 80 and 90, respectively), arrangement positions (Top Right of the pixel unit) of light receiving portions of the pixel (Items 64) in first pixels in the same first sub-region are the same, and arrangement positions (Bottom Right of the pixel unit) of the light receiving portions of the pixel (Items 64) in first pixels in different first sub-regions are different from each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first region comprises a plurality of first sub-regions, arrangement positions of second type subpixels in first pixels in the same first sub-region are the same, and arrangement positions of second type subpixels in first pixels in different first sub-regions are different from each other because it yields an image sensing device having relatively high sensitivity (Liu Paragraph 0005).
Regarding claim 15, the combination of Jia and Liu teaches all of the elements of the claimed invention as stated above.
Jia does not teach where the image acquisition component comprises: a plurality of sub-image acquisition units each provided corresponding to each of the first sub-regions; the acquiring a plurality of images at different positions of the first region by the image acquisition component comprises: acquiring, by each of the sub-image acquisition units, light passing through second type subpixels in a corresponding first sub-region.
Fig. 5 of Liu teaches a an image transceiving device where the image acquisition component comprises: a plurality of sub-image acquisition units (Items 64) each provided corresponding to each of the first sub-regions; the acquiring a plurality of images at different positions of the first region by the image acquisition component comprises: acquiring, by each of the sub-image acquisition units, light passing through the light receiving portions of the pixel in a corresponding first sub-region (Paragraph 0022).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the image acquisition component comprises: a plurality of sub-image acquisition units each provided corresponding to each of the first sub-regions; the acquiring a plurality of images at different positions of the first region by the image acquisition component comprises: acquiring, by each of the sub-image acquisition units, light passing through second type subpixels in a corresponding first sub-region because it yields an image sensing device having relatively high sensitivity (Liu Paragraph 0005).
Regarding claim 16, Jia further teaches where the acquiring a plurality of images at different positions of the first region by the image acquisition component (Item 3) comprises: controlling the image acquisition component (Item 3) to move in the first region to acquire light passing through second type subpixels (Items 2111) at different positions of a corresponding first region (Paragraph 0055).
Regarding claim 17, Jia further teaches the method further comprising: controlling, during image display, the second type subpixels (Items 2111) in the first region of the electroluminescent display panel to be in a non-light-transmitting state (Paragraph 0082 where the subpixel does not allow external light to transmit through in the non-light transmitting state).
Claims 2, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (US 2019/0373166) hereinafter “Jia” in view of Liu (US 20180240851) hereinafter “Liu” and in further view of Zhu (US 2018/0286335) hereinafter “Zhu”.
Regarding claim 2, the combination of Jia and Liu teaches all of the elements of the claimed invention as stated above except where the second type subpixel comprises: a first electrode and a second electrode which are light-transmitting and are oppositely arranged, and an ion conductive layer, an electrochromic layer, and an ion storage layer, which are sequentially stacked between the first electrode and the second electrode.
Fig. 3 of Zhu teaches a structure of a subpixel that is configured to turn transparent in response to a voltage, where the structure of the second subpixel comprises a first electrode (Item 3) and a second electrode (Item 5) which are light-transmitting (Paragraph 0037) and are oppositely arranged, and an ion conductive layer (Item 36), an electrochromic layer (Item 35), and an ion storage layer (Item 33), which are sequentially stacked between the first electrode (Item 3) and the second electrode (Item 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second type subpixel comprise a first electrode and a second electrode which are light-transmitting and are oppositely arranged, and an ion conductive layer, an electrochromic layer, and an ion storage layer, which are sequentially stacked between the first electrode and the second electrode because this structure allows for  a stable and reversible change in optical properties when a voltage is applied (Zhu Paragraph 0037). 
Regarding claim 8, the combination of Jia and Liu teaches all of the elements of the claimed invention as stated above except where the second type subpixel comprises: a first electrode and a second electrode which are light-transmitting and are oppositely arranged, and an ion conductive layer, an electrochromic layer, and an ion storage layer, which are sequentially stacked between the first electrode and the second electrode.
Fig. 3of Zhu teaches a structure of a subpixel that is configured to turn transparent in response to a voltage, where the structure of the second subpixel comprises a first electrode (Item 3) and a second electrode (Item 5) which are light-transmitting (Paragraph 0037) and are oppositely arranged, and an ion conductive layer (Item 36), an electrochromic layer (Item 35), and an ion storage layer (Item 33), which are sequentially stacked between the first electrode (Item 3) and the second electrode (Item 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second type subpixel comprise a first electrode and a second electrode which are light-transmitting and are oppositely arranged, and an ion conductive layer, an electrochromic layer, and an ion storage layer, which are sequentially stacked between the first electrode and the second electrode because this structure allows for  a stable and reversible change in optical properties when a voltage is applied (Zhu Paragraph 0037). 
Regarding claim 18, the combination of Jia and Liu teaches all of the elements of the claimed invention as stated above except where the second type subpixel comprises: a first electrode and a second electrode which are light-transmitting and are oppositely arranged, and an ion conductive layer, an electrochromic layer, and an ion storage layer, which are sequentially stacked between the first electrode and the second electrode.
Fig. 3of Zhu teaches a structure of a subpixel that is configured to turn transparent in response to a voltage, where the structure of the second subpixel comprises a first electrode (Item 3) and a second electrode (Item 5) which are light-transmitting (Paragraph 0037) and are oppositely arranged, and an ion conductive layer (Item 36), an electrochromic layer (Item 35), and an ion storage layer (Item 33), which are sequentially stacked between the first electrode (Item 3) and the second electrode (Item 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second type subpixel comprise a first electrode and a second electrode which are light-transmitting and are oppositely arranged, and an ion conductive layer, an electrochromic layer, and an ion storage layer, which are sequentially stacked between the first electrode and the second electrode because this structure allows for  a stable and reversible change in optical properties when a voltage is applied (Zhu Paragraph 0037). 
Claims 3, 4, 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (US 2019/0373166) hereinafter “Jia” in view of Liu (US 20180240851) hereinafter “Liu” and Zhu (US 2018/0286335) hereinafter “Zhu” and in further view of Gu et al. (US 2018/0182825) hereinafter “Gu”.
Regarding claim 3, the combination of Jia, Liu and Zhu teaches all of the elements of the claimed invention as stated above.
Jia does not teach where a first pixel comprises three first type subpixels of different colors and one second type subpixel; and a second pixel comprises four first type subpixels of different colors.
Fig. 5 of Liu teaches where a light receiving region (Combination of Items 60, 70, 80 and 90) comprises pixels (Combination of items 61-64) where the pixel comprises three first type subpixels (Items 61-63) and a light receiving portion (Item 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first pixel comprises three first type subpixels of different colors and one second type subpixel, where the first type subpixels are light emitting and the second type subpixel is light receiving in a state because it yields an image sensing device having relatively high sensitivity (Liu Paragraph 0005)
Gu teaches where a second pixel comprises four first type subpixels of different colors, where the colors are red, blue, green and white.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second pixel comprise a white subpixel along with the red, green and blue subpixels such that the second pixel comprises four first type subpixels of different colors because it allows for white light to be obtained without lighting the RBG color subpixels at the same time (Gu Paragraph 0004) which reduces the electricity required to produce white light (Gu Paragraph 0003).  
Regarding claim 4, the combination of Jia, Liu Zhu and Gu teaches all of the elements of the claimed invention as stated above.
Jia does not teach where subpixels in the first pixel and the second pixel all have a “
    PNG
    media_image1.png
    101
    97
    media_image1.png
    Greyscale
”–shaped distribution.
Fig. 5 of Liu teaches where subpixels in first pixels in a light transceiving area have a “
    PNG
    media_image1.png
    101
    97
    media_image1.png
    Greyscale
”–shaped distribution.
Fig. 2A of Gu teaches where subpixels in second pixels in a light emission area have a“
    PNG
    media_image1.png
    101
    97
    media_image1.png
    Greyscale
”–shaped distribution.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second pixel all have a “
    PNG
    media_image1.png
    101
    97
    media_image1.png
    Greyscale
”–shaped distribution because the first pixel comprises three first type subpixels of different colors and one second type subpixels which yields an image sensing device having relatively high sensitivity (Liu Paragraph 0005) and second pixel includes four subpixels which allows for white light to be obtained without lighting the RBG color subpixels at the same time (Gu Paragraph 0004) which reduces the electricity required to produce white light (Gu Paragraph 0003).
Regarding claim 9, the combination of Jia, Liu and Zhu teaches all of the elements of the claimed invention as stated above.
Jia does not teach where a first pixel comprises three first type subpixels of different colors and one second type subpixel; and a second pixel comprises four first type subpixels of different colors.
Fig. 5 of Liu teaches where a light receiving region (Combination of Items 60, 70, 80 and 90) comprises pixels (Combination of items 61-64) where the pixel comprises three first type subpixels (Items 61-63) and a light receiving portion (Item 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first pixel comprises three first type subpixels of different colors and one second type subpixel, where the first type subpixels are light emitting and the second type subpixel is light receiving in a state because it yields an image sensing device having relatively high sensitivity (Liu Paragraph 0005)
Gu teaches where a second pixel comprises four first type subpixels of different colors, where the colors are red, blue, green and white.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second pixel comprise a white subpixel along with the red, green and blue subpixels such that the second pixel comprises four first type subpixels of different colors because it allows for white light to be obtained without lighting the RBG color subpixels at the same time (Gu Paragraph 0004) which reduces the electricity required to produce white light (Gu Paragraph 0003).  
Regarding claim 10, the combination of Jia, Liu, Zhu and Gu teaches all of the elements of the claimed invention as stated above.
Jia does not teach where subpixels in the first pixel and the second pixel all have a “
    PNG
    media_image1.png
    101
    97
    media_image1.png
    Greyscale
”–shaped distribution.
Fig. 5 of Liu teaches where subpixels in first pixels in a light transceiving area have a “
    PNG
    media_image1.png
    101
    97
    media_image1.png
    Greyscale
”–shaped distribution.
Fig. 2A of Gu teaches where subpixels in second pixels in a light emission area have a“
    PNG
    media_image1.png
    101
    97
    media_image1.png
    Greyscale
”–shaped distribution.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second pixel all have a “
    PNG
    media_image1.png
    101
    97
    media_image1.png
    Greyscale
”–shaped distribution because the first pixel comprises three first type subpixels of different colors and one second type subpixels which yields an image sensing device having relatively high sensitivity (Liu Paragraph 0005) and second pixel includes four subpixels which allows for white light to be obtained without lighting the RBG color subpixels at the same time (Gu Paragraph 0004) which reduces the electricity required to produce white light (Gu Paragraph 0003).
Regarding claim 19, the combination of Jia, Liu and Zhu teaches all of the elements of the claimed invention as stated above.
Jia does not teach where a first pixel comprises three first type subpixels of different colors and one second type subpixel; and a second pixel comprises four first type subpixels of different colors.
Fig. 5 of Liu teaches where a light receiving region (Combination of Items 60, 70, 80 and 90) comprises pixels (Combination of items 61-64) where the pixel comprises three first type subpixels (Items 61-63) and a light receiving portion (Item 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first pixel comprises three first type subpixels of different colors and one second type subpixel, where the first type subpixels are light emitting and the second type subpixel is light receiving in a state because it yields an image sensing device having relatively high sensitivity (Liu Paragraph 0005).
Gu teaches where a second pixel comprises four first type subpixels of different colors, where the colors are red, blue, green and white.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second pixel comprise a white subpixel along with the red, green and blue subpixels such that the second pixel comprises four first type subpixels of different colors because it allows for white light to be obtained without lighting the RBG color subpixels at the same time (Gu Paragraph 0004) which reduces the electricity required to produce white light (Gu Paragraph 0003).  
Regarding claim 20, the combination of Jia, Liu, Zhu and Gu teaches all of the elements of the claimed invention as stated above.
Jia does not teach where subpixels in the first pixel and the second pixel all have a “
    PNG
    media_image1.png
    101
    97
    media_image1.png
    Greyscale
”–shaped distribution.
Fig. 5 of Liu teaches where subpixels in first pixels in a light transceiving area have a “
    PNG
    media_image1.png
    101
    97
    media_image1.png
    Greyscale
”–shaped distribution.
Fig. 2A of Gu teaches where subpixels in second pixels in a light emission area have a“
    PNG
    media_image1.png
    101
    97
    media_image1.png
    Greyscale
”–shaped distribution.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second pixel all have a “
    PNG
    media_image1.png
    101
    97
    media_image1.png
    Greyscale
”–shaped distribution because the first pixel comprises three first type subpixels of different colors and one second type subpixels which yields an image sensing device having relatively high sensitivity (Liu Paragraph 0005) and second pixel includes four subpixels which allows for white light to be obtained without lighting the RBG color subpixels at the same time (Gu Paragraph 0004) which reduces the electricity required to produce white light (Gu Paragraph 0003).
Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive.
Specifically, while the Applicant concedes that Liu teaches the arrangement of the sub-pixels in each area 60, 70, 80 and 90 are the same and the arrangement between the areas 60, 70, 80 and 90 are different, the Applicant argues that there is no subpixel in any area 60, 70 80 and 90 which can be light transmitting and non-light transmitting in different states and thus Liu fails to remedy the deficiencies of Jia. While the Examiner agrees that Liu does not teach a subpixel in any area 60, 70 80 and 90 which can be light transmitting and non-light transmitting in different states, the Examiner disagrees with the Applicant’s conclusion that that the teachings in Liu fails to remedy the deficiencies in Jia. The Applicant in their argument seems to evaluate the references individually instead of as a combination. However, MPEP 2145(IV) states “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981)”. In the rejection of claim 1 the Examiner relies on a combination of the teachings in Jia with the teachings in Liu. Specifically, the Examiner relies on Jia for the teaching of second type subpixels which are configured to be light emitting and non-light emitting in an image acquisition state and in an image display state, respectively. The Examiner then turns to the teaching in Liu where a pixel unit comprises three locations for light emission (Items R, G and B) and a fourth location for light detection (Item 64), and the arrangement of the light emission locations and light detection location are different between different areas (Items 60, 70, 80 and 90). Paragraph 0005 of Liu provides a motivation for why the light detection location is different in different areas being “it yields an image sensing device having relatively high sensitivity”. As Jia’s subpixel having different states has a state where the subpixel is non-light transmitting so that light can be detected for image acquisition, the Examiner is stating in the rejection that one having ordinary skill in the art would find it obvious that the application of the configuration taught Liu will benefit the image acquisition of Jia when the second subpixel in Jia is in the non-light transmitting state. As such, the rejection does not rely solely on a teaching in Liu of a second subpixel having a light emitting and non-light emitting state in a certain arrangement but instead relies on the combination of the teachings in Jia and Liu to show why one having ordinary skill in the art would seek to arrange the first and second subpixels in Jia in the manner taught by Liu. Thus, the Examiner does not find the Applicant’s arguments persuasive and continues to rely on the combined teachings of Jia and Liu to reject the newly brought in limitation in claim 1 (previously from claim 5).      
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891